DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 13-15, 19-22, 24 and 32-35 are rejected under 35 U.S.C. 102a1 as being anticipated by Berry et al. (US 2017/0130186 A1 – hereafter ‘186).
‘186 discloses a method for assessing a bioreactor culture (Abstract) that includes the following limitations for claim 1: 
“A process for propagating a cell culture”: ‘186 discloses a bioreactor and process for culturing cells ([0011]).  
“determining a concentration of one or more quality attributes selected from the group consisting of lactate, a protein, glycan, a charge variant, an aggregate, disulfide oxidation, and a disulfide shuffling variant in a cell culture”: ‘186 discloses determining a concentration of a quality attribute such as lactate ([0006]).  
“measuring at least one attribute influencing parameter within the cell culture”: ‘186 discloses the step of measuring at least one attribute influencing parameter such as glucose ([0006];[0058]).  
“sending the quality attribute concentration and the at least one attribute influencing parameter measurement to a controller, the controller including a predictive model that calculates a future concentration of the quality attribute in the cell culture”: ‘186 discloses the step of sending the concentration measurements of both the quality attribute and at least one attribute influencing parameter (lactate and glucose) to a controller ([0058]).  The controller includes a predictive model that calculates a future concentration of the quality attribute ([0047]; [0048]; [0051]).  
“selectively changing at least one condition within the cell culture based upon the calculated future concentration of the quality attribute in the cell culture for maintaining the quality attribute concentration within preset limits.”: ‘186 discloses using the model to ([0249]) and adjusts a condition within the bioreactor if the reading is outside a predetermined range ([0208]).  
‘186 discloses a method for assessing a bioreactor culture (Abstract) that includes the following limitations for claim 4: 
“A process for propagating a cell culture”: ‘186 discloses a bioreactor and process for culturing cells ([0011]).
“determining a concentration of lactate in a cell culture”: ‘186 discloses determining a concentration of a quality attribute such as lactate ([0006]).  
“measuring at least one lactate influencing parameter within the cell culture”: ‘186 discloses the step of measuring a lactate influencing parameter such as glucose ([0006];[0058]).  
“sending the lactate concentration and the at least one lactate influencing parameter measurement to a controller, the controller including a predictive model that calculates a future concentration of lactate in the cell culture”: ‘186 discloses the step of sending the concentration measurements of both the quality attribute and at least one attribute influencing parameter (lactate and glucose) to a controller ([0058]).  The controller includes a predictive model that calculates a future concentration of the quality attribute ([0047]; [0048]; [0051]).  
“selectively changing at least one condition within the cell culture based upon the calculated future concentration of lactate in the cell culture for maintaining the lactate concentration within preset limits.”: ‘186 discloses using the model to ([0249]) and adjusts a condition within the bioreactor if the reading is outside a predetermined range ([0208]).  

For claims 2 and 5, ‘186 discloses that the attribute influencing parameter is glucose ([0006]). 
For claim 3, ‘186 discloses using multiple multivariate models ([0048]; [0049]). 
For claim 6, ‘186 discloses sending two parameters to the controller to be modeled such as glucose and glutamate ([0057]).  
For claim 7, ‘186 adjusts the nutrient media based on the model ([0241], i.e. adding additional glucose stock). 
For claim 8, ‘186 discloses that the nutrient media contains carbohydrates ([0044]).  
For claim 9, ‘186 discloses controlling the flow rate into the bioreactor ([0011]).  
For claim 10, ‘186 discloses controlling the pH of the bioreactor in order to maintain the concentration of lactate ([0043]).  
For claim 13, the process of ‘186 would result in an increase in the titer concentration of the cell culture.  
For claim 14,’186 discloses that the cells are mammalian cells ([0043]).  
For claim 15, ‘186 discloses that the process is a batch process ([0051]) that can be from few hours to 13 days ([0241]) before pulling samples.  
For claim 19, ‘186 discloses comparing the lactate concentration to reference data ([0059]). 
For claim 20, ‘186 discloses comparing the lactate concentration with the square deviation of changes ([0006]). 
For claim 21, ‘186 also discloses comparing the lactate influencing parameter with the square deviation ([0006]). 
For claim 22, ‘186 discloses using models such as partial least square (PLS) ([0049]). 
For claim 24, ‘186 discloses that the model ranks the “X” variables ([045]) where this is being interpreted as the weighing of the instant application. 
For claims 32 and 33, ‘186 discloses the step of measuring at least one attribute influencing parameter such as glucose ([0006];[0058]) where this measurement is over time.  
For claims 34 and 35, ‘186 discloses that the system is automated ([0213]; [[0214]) with an automated feedback system where this is being interpreted as the closed-loop system of the instant application.  
Therefore, ‘186 meets the limitations of claims 1-10, 13-15. 19-22, 24 and 32-35. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 25 is rejected under 35 U.S.C. 103 as being unpatentable over Berry et al. (US 2017/0130186 A1 – hereafter ‘186) in view of Karnieli (US 2019/0211294 A1 – hereafter ‘294).
‘186 discloses a method for assessing a bioreactor culture (Abstract) that includes the following limitations for claim 25: 
“A system for propagating a cell culture”: ‘186 discloses a bioreactor and process for culturing cells ([0011]).
“a bioreactor defining a hollow interior for receiving a cell culture, the bioreactor including a plurality of ports for feeding and/or removing materials from the hollow interior, a nutrient media feed for feeding a nutrient media to the hollow interior of the bioreactor, the nutrient media feed being in fluid communication with at least one of the ports on the bioreactor”: ‘186 discloses a bioreactor with a hollow interior ([0039]). 
“a controller being configured to receive lactate concentration measurements of a cell culture contained in the bioreactor, the controller also being configured to receive measurements of at least one lactate influencing parameter, the controller including a predictive model that determines a future concentration of lactate in a cell culture contained in the bioreactor, the controller being configured to control the nutrient media feed for selectively increasing or decreasing flow of a nutrient media into the bioreactor based upon the predicted lactate concentration for maintaining the lactate concentration within preset limits.”: ‘186 discloses a controller that discloses the step of measuring a lactate influencing parameter such as glucose ([0006];[0058]).  ‘186 further discloses the step of sending the concentration measurements of both the quality attribute and at least one attribute influencing parameter (lactate and glucose) to a controller ([0058]).  The controller includes a predictive model that calculates a future concentration of the quality attribute ([0047]; [0048]; [0051]).  Finally, ‘186 discloses using the model to ([0249]) and adjusts a condition within the bioreactor if the reading is outside a predetermined range ([0208]).  
‘186 differs from the instant claim regarding a nutrient feed and inlet and outlets.  However, this would be intrinsic within ‘186 and would have been obvious to one of ordinary skill in the art at the time of filing since inlets, outlets, and nutrient feeds are common, conventional and well-known within the biological arts for bioreactors.  
‘294 discloses a bioreactor system with a controller and sensors for regulating parameters such as the concentration of lactate ([0184]) that for claim 25 includes multiple inlet and outlet ports ([0011]) where this would include a nutrient media port.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the multiple ports and media feed of ‘294 within ‘186 in order to obtain the predictable result of supplying multiple media or reagents to the bioreactor.  


Allowable Subject Matter
Claims 11, 12, 16-18 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
For claim 11, the prior art fails to teach or fairly suggest a process where the cell culture has an incubation period prior to being harvested, and wherein the predictive model forecasts a final lactate concentration at the end of the incubation period.
For claim 12, the prior art fails to teach or fairly suggest a process where the at least one condition within the cell culture is selectively changed during Page 4 of 9DOWNEY et al. Application No.: US National Phase of PCT/US2018/061912 Attorney Docket No. 0132-0094US1 the incubation period such that the final lactate concentration of the cell culture at the end of the incubation period is less than about 2 g/L.
For claim 16, the prior art fails to teach or fairly suggest a process where the lactate concentration in the cell cultured is calculated for from about 12 hours to about 4 days, prior to the controller calculating a future concentration of lactate in the cell culture.  
For claim 17, the prior art fails to teach or fairly suggest a process where the batch process includes an incubation time prior to harvesting the cell culture, and wherein the lactate concentration is measured for from about 5% to about 40% of the incubation time prior to the controller calculating a future concentration of lactate in the cell culture.
For claim 18, the prior art fails to teach or fairly suggest a process where the lactate concentration is calculated at least every 12 hours, all of the lactate concentration data being fed to the controller and wherein the controller is configured to repeatedly calculate the future concentration of lactate in the cell culture as further data is received. 
For claim 23, the prior art fails to teach or fairly suggest a process where the future concentration of lactate is calculated by the controller using a reduced order time varying autoregressive exogenous model.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Goudar et al. (US 11,384,378 B2) discloses a system for culturing mammalian cells that uses a control loop for model predictive control of the process.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799